84 So. 3d 379 (2012)
Blake WARD, Petitioner,
v.
STATE of Florida, Respondent.
No. 5D11-3366.
District Court of Appeal of Florida, Fifth District.
March 16, 2012.
Rehearing Denied April 4, 2012.
Blake Ward, Jasper, pro se.
Pamela Jo Bondi, Attorney General, Tallahassee, and Anthony J. Golden, Assistant Attorney General, Daytona Beach, for Respondent.
PER CURIAM.
Blake Ward appeals the summary denial of his rule 3.850 motion. In that motion, he claimed appellate counsel was ineffective for failing to cite to State v. Montgomery, 39 So. 3d 252 (Fla.2010), and argued that the trial court improperly instructed the jury when it used Florida Standard Jury Instruction (Criminal) 6.6. However, Ward is incorrect in his contentions as his appellate counsel did raise the Montgomery issue on appeal. Instead, we elect to treat this appeal as a Based on the reasoning in Dill v. State, 79 So. 3d 849 (Fla. 5th DCA 2012), we grant the petition and remand for a new trial. As in Dill, the First District Court of Appeal's decision in Montgomery v. State, 70 So. 3d 603 (Fla. 1st DCA 2009), was issued during the pendency of Ward's direct appeal in our court.
For the reasons set forth in Burton v. State, ___ So.3d ___ (Fla. 5th DCA 2011), we again cite conflict with Williams v. State, 40 So. 3d 72 (Fla. 4th DCA 2010), review granted, 64 So. 3d 1262 (Fla.2011).
The Writ of Habeas Corpus is GRANTED and this matter is REMANDED for a new trial.
PALMER, LAWSON and JACOBUS, JJ., concur.